 FERMI NATIONAL ACCELERATOR I.ABORATORYFermi National Accelerator Laboratory, UniversitiesResearch Association, Inc. and United Steelworkersof America, AFL-CIO, Petitioner. Case 13 RC-14811November 5, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUtESD)AFPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended. a three-member panel has considered objections and chal-lenges to an election held April 18, 1979,' and theHearing Officer's report recommending disposition ofsame. The Board has reviewed the record in light ofthe exceptions and briefs, and hereby adopts, to theextent consistent herewith, the Hearing Officer's find-ings and recommendations.'i The election was conducted pursuant to a petition and Decision andDirection of Election. The tally was: 17 for, and 16 against, the Petitioner:there were 3 challenged ballots. a sufficient number to affect the results.2 The Heanng Officer recommended that Petitioner's Objection 4, whichCERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Steelworkers ofAmerica, AFL CIO, and that, pursuant to Section9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the followingappropriate unit for the purposes of collective bar-gaining with respect to rates of pay, wages, hours ofemployment, or other terms and conditions of em-ployment:All persons employed at Fermi National Accel-erator Laboratory and classified as mechanics,maintenance mechanics, or maintenance electri-cians; excluding supervisors, guards, professionalemployees. clerical employees, technicians andall other employees.alleged the presence of a supervisor as the Employer's election observer, besustained. that the election be set aside on the basis of that objection. Sincewe adopt the Hearing Officer's recommendation to sustain the challenges to3 ballots. the election tally stands at 17 for and 16 against the Petitioner.Accordingly, we find it unnecessary to pass on the ments of Objection 4. andwe do not adopt the Hearing Officer's recommendation to set aside the elec-tion based on that objection. Rather, we shall issue a certification of repre-sentative to the Petitioner since a majority of the valid ballots cast in theApril 18. 1979, election were cast in its favor.246 NLRB No. 60359